Citation Nr: 1444993	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for left knee, instability, in excess of 20 percent for the period from March 29, 2011 to November 19, 2013.

2.  Entitlement to an increased rating for left knee, degenerative arthritis, in excess of 10 percent for the period from March 29, 2011 to November 19, 2013.

3.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected left knee.

4.  Entitlement to service connection for a back condition, to include as secondary to service-connected left knee.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing.  A copy of the transcript is associated with the file.

With respect to the Veteran's increased rating claims for his service-connected left knee, the Board notes that since the time of the Veteran's claim he has undergone a left knee total arthroplasty and was granted a temporary evaluation of 100 percent, effective November 19, 2013.  This temporary total evaluation remains in effect until January 1, 2015.  As the Veteran has been receiving a 100 percent rating for his left knee since November 18, 2013, the Board will only address the time period from the Veteran's claim for an increased rating from March 29, 2011 to November 18, 2013. 

The issues of entitlement to service connection for a right knee condition, entitlement to service connection for a back condition, entitlement to service connection for a bilateral hearing loss disability, and entitlement to service connection for bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from March 29, 2011 to November 19, 2013, the Veteran's left knee, instability, is manifested by moderate symptoms recurrent subluxation or lateral instability, severe recurrent subluxation or sever lateral instability is not shown.

2.  For the period from March 29, 2011 to November 19, 2013, the Veteran's left knee, degenerative arthritis, is manifested by painful motion; limited range of flexion of 30 degrees flexion or less; limited extension to 15 degrees or more; ankyloses; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; or impairment of the tibia or fibula is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the period from March 29, 2011 to November 19, 2013, for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes  5257 (2013).

2.  The criteria for a rating in excess of 10 percent for the period from March 29, 2011 to November 19, 2013, for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5010, 5258-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the July 2011 rating decision on appeal, an April 2011 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected left knee.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  The letter also provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's left knee was afforded in May 2011.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As previously noted, since that examination the Veteran has received a left knee replacement that is currently assigned a temporary 100 percent evaluation.  As a result, even if the Veteran had alleged a worsening, which he did not, a new examination would not be helpful in rating the Veteran's left knee for the time period addressed by the Board.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his left knee during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating for the Left Knee

      Increased Evaluation Claims in General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

      Applicable Diagnostic Codes

During the time period from March 29, 2011 to November 18, 2013, the Veteran was assigned a 20 percent rating for instability under Diagnostic Code 5257 and a 10 percent rating for degenerative arthritis under Diagnostic Code 5256-5010.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. 
§ 4.27 (2013). 

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  Severe symptoms warrant a 30 percent rating; moderate symptoms warrant a 20 percent rating; and slight symptoms warrant a 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2013). 

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Diagnostic Code 5010 instructs the rater to evaluate the disability under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003 warrants a 10 percent rating for degenerative arthritis identified by X-ray findings when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  In addition, a 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

      Factual Background

At the Veteran's May 2011 VA examination, the examiner summarized the condition of the Veteran's left knee as giving way, having instability, pain, stiffness, weakness, incoordination, and repeated effusions.  No deformity, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, inflammation, or flare-ups were noted.  There were no constitutional symptoms or incapacitating episodes of arthritis noted.  The Veteran was able to stand for one hour, able to walk one to three miles, and did not use any assistive devices.  

The examiner found crepitus, tenderness, pain at rest, instability, and guarding of movement.  The examiner noted the instability to be medial and lateral, of moderate extent.  The instability was noted as medial/lateral collateral ligament stability at 30 degrees flexion.  There was no patellar abnormality noted, but there was a meniscus abnormality.  There was no locking, dislocation, abnormal tendons or bursae, and the McMurray's test was negative.  No other knee abnormalities were noted.

Range of motion findings were as follows: flexion 125 degrees with pain at 80 degrees; extension 0 degrees with pain throughout range of motion.  The examiner noted that there was no additional limitation of motion upon repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  

At a separate May 2011 VA examination, the examiner notes that the Veteran demonstrated full flexion and full extension, with some pain at the extremes of motion.  His left knee was stable to varus and valgus stresses, and had a negative Lachman exam.  His left lower extremity was otherwise neurovascularly intact.  





      Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent for instability and in excess of 10 percent for degenerative arthritis is not warranted for the Veteran's left knee.  Separate evaluations for limitation of range of motion are also not warranted.

The Veteran's May 2011 VA examination indicates that the Veteran's lateral instability that the examiner described as moderate.  In addition, the evidence shows that the Veteran's range of motion for flexion and extension was normal, with no limitation of motion upon repetitive motion testing due to pain, fatigue, weakness, incoordination, or lack of endurance.  While painful motion due to arthritis is again noted, there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, pursuant to a 20 percent rating for arthritis under Diagnostic Code 5003.  In addition there is no evidence of ankylosis, dislocated semilunar cartilage with episodes of locks, pack, or effusion into the joint, or impairment of the tibia or fibula.

As a result of the Veteran not exhibiting a compensable level of limitation of flexion under Diagnostic Code 5260 or a compensable level of limitation of extension under Diagnostic Code 5261 during this time period, separate ratings based on limitation of flexion with limitation of extension are not warranted.

Further, there is no evidence to support a higher disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012);  see also DeLuca, supra.  

With respect to the severity of the Veteran's instability, the May 2011 examiner considered the Veteran's reported symptoms as well as current examination findings and determined that the disability was moderate in severity.  The record does not show symptomatology consistent with severe instability or recurrent subluxation.  

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for instability and in excess of 10 percent for degenerative arthritis is not warranted for this time period.  In reaching these conclusions, the Board has also considered private treatment records, however, notes that these mainly pertain to the Veteran's claimed back condition and do not contain range of motion or other objective findings necessary to evaluate the Veteran's left knee condition based on VA criteria.  Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board also notes the May 2011 examiner's statement that the Veteran experienced pain throughout range of motion testing for extension.  However, he does state (nor does the record reflect) that there is further loss of range of motion due to this pain or other symptoms such as fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  
    
      Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his left knee disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.



ORDER

Entitlement to an increased rating for left knee, instability, in excess of 20 percent for the period from March 29, 2011 to November 19, 2013 is denied.

Entitlement to an increased rating for left knee, arthritis, in excess of 10 percent for the period from March 29, 2011 to November 19, 2013 is denied.


REMAND

The Board finds that further evidentiary development is necessary for the remainder of the Veteran's claims.

With respect to his claims for entitlement to service connection for both a back condition and right knee condition, to include as secondary to his service-connected left knee, the Board finds that a new VA examination is necessary in order to thoroughly address the Veteran's contentions.  The Board notes a May 2011 VA examination and corresponding opinion, however, in the interim the Veteran has received a total left knee replacement and total left hip replacement.  The Veteran has been service-connected for his left hip condition secondary to his left knee condition.  As a result, the Board finds that a new opinion addressing these developments is necessary.

With respect to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability, the Board notes the Veteran's consistent contention that his tinnitus began while in service.  In addition, the Board notes the May 2011 VA examiner's conclusion that the Veteran's tinnitus is etiologically related to his hearing loss.  As a result, the Board finds that a new examination to determine whether the Veteran currently suffers from a bilateral hearing loss disability consistent with VA regulations and the etiology of the any such hearing loss and the Veteran's tinnitus is necessary, specifically addressing the Veteran's assertions with regards to the onset of tinnitus in-service and the etiological link between his tinnitus and hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA right knee examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any right knee disability during the pendency of the appeal (from March 2011 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed right knee disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected left knee and service-connected left hip disabilities.  Please discuss the significance, if any, of the Veteran's left knee and left hip replacement surgeries. 

If any service-connected disability aggravates (i.e., permanently worsens) a right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  Schedule the Veteran for a VA back examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any back disability during the pendency of the appeal (from March 2011 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed back disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed back disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected left knee and service-connected left hip disabilities.  Please discuss the significance, if any, of the Veteran's left knee and left hip replacement surgeries.

If any service- connected disability aggravates (i.e., permanently worsens) a back disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

4. Schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should determine whether the Veteran has a current hearing loss disability in either ear pursuant to 38 C.F.R. § 3.385.  

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss disability (bilateral or unilateral) is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tinnitus is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  Specifically, the examiner should address the findings of the May 2011 VA examiner and her conclusion that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  In doing so, the examiner should also address the Veteran's contention that his tinnitus began while in service.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


